PER CURIAM.
We reverse appellant’s second-degree murder conviction on the ground that both the pattern and content of the prosecutor’s questioning, as well as portions of her closing argument, impermissibly prejudiced appellant’s right to a fair trial. Peterson v. State, 376 So.2d 1230 (Fla. 4th DCA 1979), cert. denied, 386 So.2d 642 (Fla.1980); Sims v. State, 371 So.2d 211 (Fla. 3d DCA 1979); Porter v. State, 347 So.2d 449 (Fla. 3d DCA 1977), after remand, 386 So.2d 1209 (Fla. 3d DCA 1980). Our ruling makes it unnecessary to consider the other grounds for reversal raised by appellant.
Reversed and remanded for new trial.